
	
		II
		111th CONGRESS
		2d Session
		S. 3289
		IN THE SENATE OF THE UNITED STATES
		
			April 29, 2010
			Mr. Cardin introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the American Recovery and Reinvestment Tax Act
		  of 2009 to allow specified energy property grants to real estate investment
		  trusts without regard to the ratable share income limitations.
	
	
		1.Short titleThis Act may be cited as the
			 Sustainable Property Grants Act of
			 2010.
		2.Elimination of
			 REIT ratable share limitation for ARRA grants with respect to specified energy
			 property
			(a)In
			 generalSubsection (f) of
			 section 1603 of the American Recovery and Reinvestment Tax Act of 2009 is
			 amended by inserting after Code of 1986 the following: ,
			 except that subsection (d)(1) thereof shall not apply in the case of a real
			 estate investment trust (as defined in section 856 of such
			 Code).
			(b)Effective
			 dateThe amendment made by this section shall apply to grants
			 made after the date of the enactment of this Act.
			
